DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/03/22. The applicant has overcome the objection, most of the 35 USC 112 rejections, and the prior art rejections as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over certain rejections as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 6-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/21 and the 10/07/21 office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 twice recites the limitation "the transfer frames" in lines 16 and 19 [two (2) occurrences].  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a left heat transfer frame” and “a right heat transfer frame”, it is immediately unclear whether applicant refers to “the left/right heat transfer frames”, or to another/different “transfer frames”. It is also unclear which one of “the left heat transfer frame” and “the right heat transfer frame” is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the cells" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains earlier recitations of “a plurality of circular cells (from a left battery module)” and “a plurality of circular cells (from a right battery module)”, it is immediately unclear whether applicant refers to “the plurality of circular cells (from the left/right battery modules)”, or to another/different “cells”. It is also unclear which one of “the cells” - from the left or right battery modules - is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
The terms “predetermined high temperature” and “predetermined low temperature” in claim 1 (line 16 and line 19, respectively) are relative terms which render the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact magnitude or degree of being “high” and “low” is unknown, subjective and open to interpretation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 01/03/22 for details. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note that claims 2-5 are also allowable by virtue of their dependency on independent claim 1. Applicant is kindly reminded that the scope of independent claim 1 as now amended and presented cannot be changed to overcome the 112 rejections; otherwise the above-indicated allowability (i.e., the allowable subject matter) may be withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727